--------------------------------------------------------------------------------

Exhibit 10.1 


       
Dated  April 7, 2010
 






         ALLIED ENERGY
PLC                                                                              
  (1)               and         CAMAC INTERNATIONAL (NIGERIA) LIMITED    (2)    
          and         NIGERIAN AGIP EXPLORATION LIMITED    (3)     
          and
        CAMAC PETROLEUM LIMITED    (4)     
 
                                                                                                                                                                                        
                                                                                            
 
     



 

         
AGREEMENT NOVATING PRODUCTION  SHARING CONTRACT
 
       

 
 
 
 

--------------------------------------------------------------------------------

 

Contents




1.         Definitions and
interpretation                                                                                                                              
2
2.         Novation                                                                                                                              
3
2.         Confirmation of
Terms                                                                                                                              
4
4.         Representations and
Warranties                                                                                                                              
4
5.           Miscellaneous……………………………………………………………………………………………...
4
Schedule 1 Oyo
Field                                                                                                                                      
 

 


 
 

 
 

--------------------------------------------------------------------------------

 

This Agreement is dated             2010 and is made BETWEEN:


 
(1)  
    ALLIED ENERGY PLC (formerly, Allied Energy Resources Nigeria Limited) a
company incorporated under the laws of the Federal Republic of Nigeria and
having its registered office at Plot 1649 Olosa Street, Camac House, Victoria
Island, Lagos (Allied Energy);

 
 
(2)
CAMAC INTERNATIONAL (NIGERIA) LIMITED a company incorporated under the laws of
the Federal Republic of Nigeria and having its registered office at Plot 1649
Olosa Street, Camac House, Victoria Island, Lagos (Camac Nigeria);

 
 
 
and together with Allied Energy, Allied

 
 
(3)
NIGERIAN AGIP EXPLORATION LIMITED a company incorporated under the laws of the
Federal Republic of Nigeria and having its registered office at Plot PC 23
Engineering Close, Victoria Island, Lagos (NAE); and

 
 
(4)
CAMAC PETROLEUM LIMITED a company incorporated under the laws of the Federal
Republic of Nigeria and having its registered office at [·] (CPL)

 
 
(together the “Parties”, and each a “Party”).
 
WHEREAS:
 
(A).  
On 3 June 1992, Allied Energy was awarded an oil prospecting licence to block
210 (OPL 210) an interest of 2.5% in which Allied subsequently assigned to Camac
Nigeria on 30 September 1992.

 
(B).  
On 28 August 2002, Allied were granted oil mining leases 120 and 121 (OMLs) with
respect to the OPL 210, for a term of 20 years commencing from 27 February 2001.

 
(C).  
Pursuant to a Deed of Assignment dated 22 July 2005 Allied assigned to NAE a 40%
interest in the OMLs, with remaining 60% being retained by Allied.

 
(D).  
On 22 July 2005 Allied and NAE entered into a Production Sharing Contract (PSC)
setting out the terms of agreement in relation to petroleum operations on the
territory of the OMLs.

 
(E).  
Each of Allied Energy and Camac Nigeria wishes to novate to CPL the beneficial
ownership of their respective interests in and all rights and obligations under
the PSC in relation to the Oyo Field, further details of which are set out in
Schedule 1.

 
NOW IT IS HEREBY AGREED as follows:
 
1  
Definitions and interpretation

 
1.1  
In this Agreement, unless the context otherwise requires:

 
1.2  
In this Agreement, unless the context otherwise requires, all words and
expressions defined in the PSC shall have the same respective meanings in this
Agreement.

 
1.2.1  
references to clauses and schedules are to Clauses of, and Schedules to, this
Agreement;

 
1.2.2  
headings do not affect the interpretation of this Agreement, the singular shall
include the plural and vice versa, and references to one gender include all
genders;

 
1.2.3  
references to any English legal term or concept shall, in respect of any
jurisdiction other than England, be construed as references to the term or
concept which most nearly corresponds to it in that jurisdiction;

 
1.2.4  
a reference to any other document referred to in this Agreement is a reference
to that other document as amended, revised, varied, novated or supplemented at
any time; and

 
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
1.2.5  
any phrase introduced by the terms including, include, in particular or any
similar expression shall be construed as illustrative and shall not limit the
sense of the words preceding those terms.

 
2  
Novation

 
2.1  
Subject to Clause 3.3 and with effect from and including the Novation Date ,
Allied Energy and Camac Nigeria assign to CPL all their respective rights,
liabilities, duties, covenants, undertakings, warranties and other obligations
contained in the PSC in respect of the Oyo Field only, including all claims and
demands in respect of the Oyo Field arising in connection with the PSC.

 
2.2  
Subject to Clause 3.3 and with effect from and including the Novation Date, CPL
accepts all respective rights and liabilities of Allied Energy and Camac Energy
under the PSC and agrees to perform all the duties and to discharge all the
covenants, undertakings, warranties and other obligations of Allied Energy and
Camac Energy respectively and to be bound by all the terms and conditions of the
PSC in respect of the Oyo Field only in every way.

 
2.3  
This Agreement shall become effective on the date (Novation Date) on which all
the Parties hereto have signed this Agreement.

 
Allied Energy shall indemnify and hold each of NAE and CPL harmless against all
losses, damages, injuries, expenses, and actions of whatever kind and nature
suffered by each of them respectively where such losses, damages, injuries,
expenses, and/or actions are as the result of the failure of Allied Energy to
notify the Department of Petroleum Resources (“DPR”) of the transaction
described in this Agreement.
 
2.4  
Subject to Article 2.3, NAE acknowledges and agrees to the novation of the PSC
contemplated under this Agreement and agrees to be bound by the terms of this
Agreement.

 
2.5  
Unless the context otherwise requires, with effect from and including the
Novation Date, references to Allied Energy and/or Camac Nigeria and/or Allied in
the  PSC as far as the Oyo Field is concerned, in accordance with this
Agreement, shall be deemed to be references to CPL.

 
3  
Confirmation of Terms

 
3.1  
Subject to Clause 3.3 of this Agreement and except where inconsistent with the
provisions of this Agreement, the terms of the PSC are confirmed and shall
remain in full force and effect.

 
3.2  
With effect from the Novation Date, this Agreement and the PSC shall be read and
construed as one document.

 
3.3  
For the avoidance of doubt the Parties hereby confirm that:

 
3.3.1  
the terms and conditions of Articles 8.1(a), 8.1(c) and 8.3 of the PSC (relating
to Royalty Oil, Tax Oil, and the Escrow Account) shall remain unaffected by this
Agreement and Allied Energy shall retain its rights and obligations under those
Articles;

 
3.3.2  
the waiver by NAE of its rights in Article 8.1(e) of the PSC in favour of Allied
Energy in respect of the Oyo field (“ NAE Waiver”) (a) is no longer applicable
with effect from the Novation Date, and (b) will be reinstated by NAE, with
effect from the Novation Date, upon receipt of a notice from Allied Energy that
CPL has become an Affiliate of Allied Energy, to be served together with
appropriate supporting documentation, reasonably satisfactory to NAE, evidencing
that status of CPL as an Affiliate of Allied Energy. For purposes of the
foregoing, reasonably satisfactory evidence shall include, without limitation,
(i) any document filed (and available to the public) with the United States
Securities and Exchange Commission disclosing that CPL is a subsidiary of
Pacific Asia Petroleum, Inc. (“PAPI”) and that the same company that controls
Allied Energy controls PAPI, and (ii) certificates signed by an officer or
director of (a) PAPI, certifying that CAMAC Energy Holdings Limited (“CEHL”)
owns more than 50% of the shares in PAPI and further certifying that PAPI owns
more than 50% of the shares in CPL; and (b) CEHL, certifying that it owns more
than 50% of the shares in Allied Energy.  Notwithstanding the foregoing, if CPL
becomes an Affiliate of Allied more than two (2) months after the Novation Date,
then the reinstatement of the NAE Waiver will be effective from the date CPL has
become an Affiliate of Allied, If and when the NAE Waiver is reinstated pursuant
to Article 8.1 (e), such waiver will be deemed to extend to the interest of CPL
in the Oyo Field. For the avoidance of doubt, if at any time CPL ceases to be an
Affiliate of Allied, then the NAE Waiver shall no longer apply, in accordance
with Article 8.1(e) of the PSC.

 
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
3.3.3  
all terms and conditions of the Co-operation Agreement between NAE and Allied
Energy dated 15 January 2006, as amended, remain in full force and effect and
shall remain unaffected by this Agreement including without limitation, to
procurement and engineering services provided by Allied Energy to NAE with
respect to the Oyo Field.

 
3.3.4  
notwithstanding anything to the contrary in this Agreement or the PSC, CPL
shall  not be entitled to appoint any representatives in the Management
Committee, nor to exercise any right to vote therein in respect of any matters,
including with respect to the Oyo field. It is understood that CPL’s interest in
the Oyo field will be represented by Allied.

 
      3.3.5
notwithstanding anything to the contrary in this Agreement or the PSC, but
without prejudice to Clause 3.3.1, the following provisions of the PSC shall not
apply to CPL, but will continue to apply to Allied or the First Party, as the
case may be: Article 5, 7.2, 7.3,  8.6, 9, 11, 12, 13.3, 14.3.  For the
avoidance of doubt, the valuation procedures of Article 9 of the PSC shall be
binding on CPL.

 
4  
Representations and Warranties

              
         4.1
Each Party severally represents and warrants on behalf of itself that:

 
      4.1.1
it has full power and authority under its memorandum or articles of association
or other governing documents and otherwise to enter into and perform its
obligations pursuant to this Agreement; and

 
      4.1.2
it has duly authorised, executed and delivered this Agreement and this Agreement
constitutes valid and binding obligations enforceable against it in accordance
with its terms.

 
5  
Miscellaneous

 
5.1  
The provisions of Articles 16 (Confidentiality and Public Announcements) and 20
(Laws and Language) of the PSC shall apply mutatis mutandis to this Agreement.

 
5.2  
This Agreement may be executed in any number of counterparts, each of which when
executed and delivered shall be an original, but all of which when taken
together constitute a single instrument.

 
IN WITNESS WHEREOF the Parties have entered into this Agreement on the day and
year first above written.
 


 


 
Signed for and on behalf of
ALLIED ENERGY PLC


Signature: /s/ Mickey A. Lawal             
                                                                


Name: Mickey A. Lawal                         
                                                                


Designation: Director                             
                                                                






 
4

--------------------------------------------------------------------------------

 








Signed for and on behalf of
CAMAC INTERNATIONAL
(NIGERIA) LIMITED


Signature: /s/ Mickey A. Lawal             
                                                                


Name: Mickey A. Lawal                         
                                                                


Designation: Director                            
                                                                






Signed for and on behalf of
NIGERIAN AGIP EXPLORATION LIMITED


Signature: /s/ Ciro A. Pagano               


Name: Ciro A. Pagano                           


Designation: Vice Chairman/MD       
                                                                




Signed for and on behalf of
CAMAC PETROLEUM LIMITED


Signature: /s/ Frank C. Ingriselli        
                                                                


Name: Frank C. Ingriselli                    
                                                                


Designation: Director                        
                                                                






 
5

--------------------------------------------------------------------------------

 








Schedule 1
 
Oyo Field Description






[oyofield2.jpg]
 

 
6

--------------------------------------------------------------------------------

 
